DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             
Status of Claims
This Office Action is in response to the amendment filed 6/21/22.  As directed by the amendment, claims 1, has been amended; claims 3, 10, 13 and 16-21 have been cancelled.  Claims 1, 2, 4-9, 11, 12, 14-15 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),was filed in this application after final rejection. Since this application is eligible for continued examinationunder 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of theprevious Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on6/21/22 has been entered. 

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1, 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield US 20130031801 A1 (hereinafter Hatfield), in view of Bruce US 20150201707 A1 (hereinafter Bruce).

Regarding claim 1, Hatfield discloses an article of footwear (as seen in annotated Figure 8) having an upper (as seen in annotated Figure 8) and a sole structure (as seen in annotated Figure 8) secured to the upper (as seen in annotated Figure 8), the upper comprising: a base layer (as seen in annotated Figure 8) having an interior surface (as seen in annotated Figure 8) and an opposite exterior surface (as seen in annotated Figure 8), the base layer forming at least a portion of the upper of the article of footwear (as seen in annotated Figure 8) and having a plurality of lace- receiving openings (as seen in annotated Figure 8); and a tensile support structure (as seen in annotated Figure 8) disposed proximate to the exterior surface of the base layer (as seen in annotated Figure 8), the tensile support structure comprising a plurality of strands (as seen in annotated Figure 8) comprising a first strand (as seen in annotated Figure 8), a second strand (as seen in annotated Figure 8), and a third strand (as seen in annotated Figure 8); wherein the first strand (as seen in annotated Figure 8), second strand (as seen in annotated Figure 8), and third strand each extends along a medial or lateral side of the upper from the sole structure to a lace region of the upper (as seen in annotated Figure 8), wherein the ascending portion extends from a lower region of the upper to the lace region (as seen in annotated Figure 8), the descending portion extends from the lacing region to the lower region of the upper (as seen in annotated Figure 8), and the respective strand extends around a respective one of the lace-receiving openings (as seen in annotated Figure 8), and wherein one or more of the plurality of strands are unsecured to the base layer between the lower region of the upper and the lace region (as seen in annotated Figure 8), wherein each of the first (as seen in annotated Figure 8), second (as seen in annotated Figure 8), and third strands (as seen in annotated Figure 8) comprises an ascending portion (as seen in annotated Figure 8) and a descending portion (as seen in annotated Figure 8), and the respective ascending portions and descending portions of the first strands are intertwined (as seen in annotated Figure 8), the respective ascending portions and descending portions of the second strands are intertwined (as seen in annotated Figure 8), and the respective ascending portions and descending portions of the third strands are intertwined (as seen in annotated Figure 8).















[AltContent: textbox (An opposite exterior surface, the base layer forming at least a portion of the upper of the article of footwear.)][AltContent: textbox (A plurality of lace- receiving openings.)][AltContent: textbox (A base layer having an interior surface. )]

[AltContent: arrow][AltContent: arrow].  
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (An article of footwear. )][AltContent: arrow][AltContent: textbox (Wherein the first strand, second strand, and third strand each extends along a medial or lateral side of the upper from the sole structure to a lace region of the upper.)][AltContent: arrow][AltContent: textbox (The tensile support structure comprising a plurality of strands.)][AltContent: textbox (One or more of the plurality of strands are unsecured to the base layer between the lower region of the upper and the lace region.)][AltContent: textbox (Ascending portions)][AltContent: textbox (The respective ascending portions and descending portions of the first strands are intertwined. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second lace loop)][AltContent: textbox (Descending portions)][AltContent: arrow][AltContent: textbox (First lace loop)][AltContent: connector][AltContent: textbox (An upper. )][AltContent: textbox (A sole structure secured to the upper. )][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The plurality of strands is secured between the upper and the sole structure at the lower region of the upper.)]
    PNG
    media_image1.png
    765
    944
    media_image1.png
    Greyscale









.  




[AltContent: textbox (The respective strand extends around a respective one of the lace-receiving openings. )][AltContent: textbox (The ascending portion extends from a lower region of the upper to the lace region.)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The respective ascending portions and descending portions of the third strands are intertwined.)][AltContent: textbox (A tensile support structure disposed proximate to the exterior surface of the base layer.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The respective ascending portions and descending portions of the second strands are intertwined.)][AltContent: textbox (2nd strand descending)][AltContent: connector][AltContent: connector][AltContent: textbox (1st strand descending)][AltContent: connector][AltContent: textbox (3rd strand descending)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (3rd strand
Ascending)][AltContent: textbox (1st strand Ascending)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (The descending portion extends from the lacing region to the lower region of the upper.)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    765
    944
    media_image1.png
    Greyscale

[AltContent: textbox (2nd strand
Ascending)]



Hatfield is silent to wherein the first strand, second strand, and third strand are joined together with the first strand being wrapped around the second strand at a first plurality of intertwined locations and the second strand being wrapped around the third strand at a second plurality of intertwined locations.

Bruce discloses wherein the first strand (as seen in annotated Figures 4, 6, 7 and 22), second strand (as seen in annotated Figures 4, 6, 7 and 22), and third strand (as seen in annotated Figures 4, 6, 7 and 22) are joined together with the first strand being wrapped around the second strand at a first plurality of intertwined locations (paragraph 0069, 0070, 0071, as seen in annotated Figures 4, 6, 7 and 22) and the second strand being wrapped around the third strand at a second plurality of intertwined locations (as seen in annotated Figures 4, 6, 7 and 22). 

[AltContent: arrow][AltContent: textbox (Intertwined locations)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd Strand)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st strand)][AltContent: textbox (2nd strand)]
    PNG
    media_image2.png
    718
    396
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    631
    470
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    606
    469
    media_image4.png
    Greyscale


Bruce is analogous art to the claimed invention in that it provides an upper with a plurality of strands that are intertwined.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the strands of Hatfield, constructing the first strand, second strand, and third strand being joined together with the first strand being wrapped around the second strand at a first plurality of intertwined locations and the second strand being wrapped around the third strand at a second plurality of intertwined locations as taught by Bruce, to form footwear that has a reinforcing structure that can stretch to some degree during activity for the comfort of the wearer.   The modifying of the tensile structure of Hatfield, with the tensile structure of Bruce would be a simple modification of one known element for another to obtain predictable results, the ability to provide an upper with the comforts of an expandable and conformable textile element that can stretch and conform to the wearers foot when worn.

Regarding claim 2, the modified article of footwear of the combined references discloses the plurality of strands is secured between the upper and the sole structure at the lower region of the upper (as seen in annotated Figure 8 of Hatfield).  
Regarding claim 14, the modified article of footwear of the combined references discloses wherein each of the first plurality of intertwined locations (as seen in annotated Figures 8 of Hatfield) joins at least one ascending portion and at least one descending portion of the first and second strands (seen in annotated Figures 8 of Hatfield), and each of the second plurality of intertwined links joins at least one ascending portion and at least one descending portion of the second and third strands (seen in annotated Figures 8 of Hatfield).  
Claims 4-9, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield US 20130031801 A1 (hereinafter Hatfield), in view of Bruce US 20150201707 A1 (hereinafter Bruce) as applied to claim 1, and further in view of Bell US 20140173934 A1 (hereinafter Bell). 

Regarding claim 4, the article of footwear of the combined references disclose all the limitations of claim 4 except they do not disclose a lace that extends through the plurality of lace-receiving elements.

Bell discloses a lace that extends through the plurality of lace-receiving elements (as seen in annotated Figure 11 and 13 of Bell).  





[AltContent: textbox (A lace that extends through the plurality of lace-receiving elements.)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    495
    472
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    342
    349
    media_image6.png
    Greyscale


Bell is analogous art to the claimed invention as it relates to footwear having reinforced regions using tensile strand regions. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included the strands of Hatfield and Bruce into the upper of Bell in an ascending and descending configuration, as taught by Hatfield and Bruce, in order to form a footwear that has a reinforcing structure that can stretch to some degree during activity for the comfort of the wearer. Modifying the tensile structure of Hatfield and Bruce, by including capabilities of the tensile structure of Bell would be a simple substitution of one known element for another to obtain predictable results, the ability to provide a reinforcement element that could still stretch to some degree during activity.
Regarding claim 5, the modified article of footwear of the combined references discloses the lace extends through at least a first lace loop formed by the first strand of the plurality of strands (as seen in annotated Figure 11, 12 and 13 of Bell) and a second lace loop formed by the second strand of the plurality of strands (as seen in annotated Figure 11, 12 and 13 of Bell, paragraph 0085 and 0089).
Regarding claim 6, the modified article of footwear of the combined references discloses the first lace loop is disposed proximate a forefoot region of the article of footwear (seen in annotated Figures 8 of Hatfield) and the second lace loop is disposed nearer to a heel region of the article of footwear than is the first lace loop (seen in annotated Figures 8 of Hatfield).  

Regarding claim 7, the modified article of footwear of the combined references discloses a tensile force applied to the first lace loop of the first strand is transmitted through the tensile support structure to the second strand (Paragraph 0035 of Bell) such that an opposing tensile force is applied at the second lace loop (paragraph 0117 of Bell).  

Regarding claim 8, the modified article of footwear of the combined references discloses a cover layer (1206 of Bell) disposed over at least a portion of the exterior surface of the base layer (as seen in Figures 12 and 13 of Bell), the cover layer forming at least a portion of an exterior of the upper of the article of footwear (as seen in Figures 12 and 13 of Bell).  

Regarding claim 9, the modified article of footwear of the combined references discloses at least a first portion of the plurality of strands are disposed between the exterior surface of the base layer (as seen in Figures 12 and 13 of Bell) and an inside surface of the cover layer (as seen in Figures 12 and 13 of Bell) and at least a second portion of the plurality of strands are exposed at the exterior of the upper (1312, as seen in Figures 12 and 13 of Bell). 

Regarding claim 11, the modified article of footwear of the combined references discloses the cover layer further comprises one or more openings (1314 of Bell) that extend through the cover layer (as seen in Figures 12 and 13 of Bell); and wherein at least one of the first portion of the plurality of strands and the second portion of the plurality of strands extend through the one or more openings (as seen in Figures 12 and 13 of Bell).  
Regarding claim 15, the modified article of footwear of the combined references discloses the first (as seen in annotated Figure 11 of Bell), second (as seen in annotated Figure 11 of Bell), and third strands (as seen in annotated Figure 11 of Bell), form a third plurality of intertwined locations (as seen in annotated Figure 8 of Hatfield) formed from the at least one ascending portion and the at least one descending portion of the same strand (as seen in annotated Figure 11 of Bell).
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield US 20130031801 A1 (hereinafter Hatfield), in view of Bruce US 20150201707 A1 (hereinafter Bruce) as applied to claim 1, and further in view of Meschter US 20070271823 (herein after Meschter).
Regarding claim 12 the article of footwear of the combined references discloses all the limitations of claim 12 except they do not disclose the base layer comprises a knitted component.  
Meschter discloses the base layer comprises a knitted component (paragraph 0034).  
The teachings of Hatfield and Bruce and the teachings of Meschter are combinable because they are concerned with the same field of endeavor reinforced footwear uppers.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify article of footwear of Hatfield and Bruce by constructing the base layer being made of a knitted component as taught by Meschter in order to make the reinforced upper more comfortable to wear.

Arguments

Applicants arguments have been fully considered. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Ferreira whose telephone number is fax number (571) 270-6916.  The examiner can normally be reached on Monday – Thursday, 9am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732